DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election of Group I, Species A1, and Species B4 in the reply on 08/18/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group and Species, and Claims 40-51 are cancelled, there being no allowable generic or linking claim.


Claim Objections
Claim 39 is objected to because of the following informality:
	Claim 39 is objected to because of the informality in the recitation "the transport layer" in line 2.  Examiner suggests changing the recitation to “the conformal transport layer”.  Appropriate correction is required.
	Claim 39 is objected to because of the informality in the recitation "the third patterning line opening" in line 3.  Examiner suggests changing the recitation to “the third patterned line opening”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN (US 20120055544 A1).
	Regarding claim 26, AHN teaches a solar cell interconnect (see the solar cell interconnect in Fig. 2) comprising:
a bottom electrode layer (see the back electrode 200); 
a first patterned line opening in the bottom electrode layer (see the first patterned line opening in the back electrode 200) (see Fig. 2 attached below); 
a subcell layer  over the bottom electrode layer (the light absorbing layer 300 over the back electrode 200) (see Fig. 2); 
a second patterned line opening in the subcell layer (see the second patterned line opening in the light absorbing layer 300) (see Fig. 2 attached below); 
a conductive plug within the second patterned line opening (see the buffer layer 400 within the second patterned line opening; The buffer layer has a conducting property in the solar cell and is plugged within the second patterned line opening) (see Fig. 2 attached below); 
a conformal transport layer over the subcell layer and the conductive plug (see the intrinsic layer 500 over the light absorbing layer 300 and the buffer layer 400; The intrinsic layer has a transporting property in the solar cell) (see Fig. 2 attached below); 
a top electrode layer over the conformal transport layer (see the transparent electrode layer 600 over the intrinsic layer 500) (see Fig. 2 attached below); 
and a third patterned line opening in the top electrode layer (see the third patterned line opening in the transparent electrode layer 600) (see Fig. 2 attached below).
	
    PNG
    media_image1.png
    405
    628
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 31-32, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of SANEHIRA (Influence of Electrode Interfaces on the Stability of Perovskite Solar Cells: Reduced Degradation Using MoOx/Al for Hole Collection), with evidence provided by JIN (High temperature coefficient of resistance molybdenum oxide and nickel oxide thin films for microbolometer applications).
	Regarding claim 26, DING teaches a solar cell interconnect (see the Perovskite photovoltaic cell interconnect, see Figs. 2-10, 13) comprising:
a bottom electrode layer (a plurality of transparent electrodes 21); 
a first patterned line opening (first etching trench 2a) in the bottom electrode layer (see Figs. 3, 9); 
a subcell layer (electron transporting layer 31 and the active layer 32) over the bottom electrode layer (see Figs. 3, 9); 
a second patterned line opening (second etching trench 3a) in the subcell layer (see Figs. 5, 9);
a conductive plug within the second patterned line opening (see the hole transporting layer 33 within the second etching trench 3a; The hole transporting layer has a conducting property in the Perovskite photovoltaic cell and is plugged within the second etching trench 3a) (see Figs. 5, 9);
	Regarding the claimed “a conformal transport layer over the subcell layer and the conductive plug; a top electrode layer over the conformal transport layer; and a third patterned line opening in the top electrode layer”, DING teaches a top electrode layer (upper conductive layer 4); and a third patterned line opening (see the third patterned line opening in Fig. 13 attached below) in the top electrode layer (see Fig. 7).  And, DING discloses the active layer 1032 a may be selected from Perovskite (PSC) photovoltaic materials, but does not explicitly discloses the claimed “a conformal transport layer”.
	
    PNG
    media_image2.png
    339
    724
    media_image2.png
    Greyscale

	However, SANEHIRA discloses a perovskite solar cell comprising TiO2 layer / CH3NH3PbI3 layer / Spiro-OMeTAD layer (see Abstract and Fig. 1), wherein inserting a MoOx interlayer with 0-200 nm (between the Spiro-OMeTAD layer and the Ag electrode layer) significantly slows the active layer decomposition when Ag is used (see P43, Fig. 1).  It would 

	Regarding claim 31, Applicant is directed above for a full discussion as applied to claim 26.
	DING teaches the top electrode layer comprises a metal layer ([0037] In step S106, the upper conductive layer 4 is provided. The conductive coating, such as silver paste, is coated with the hole transporting layer 33), and the bottom electrode layer comprises a transparent material (see the plurality of transparent electrodes 21).

	Regarding claim 32, Applicant is directed above for a full discussion as applied to claim 26.
	Modified DING teaches the subcell layer includes a perovskite absorber layer (see the rejection of claim 26).

	Regarding claim 37, Applicant is directed above for a full discussion as applied to claim 26.


	Regarding claim 38, Applicant is directed above for a full discussion as applied to claim 26.
	Modified DING teaches the third patterned line opening does not completely extend through a thickness of the conformal transport layer (see the rejection of claim 26).

	Regarding claim 39, Applicant is directed above for a full discussion as applied to claim 26.
	Modified DING teaches the third patterned line opening extends through the top electrode layer, the transport layer, and the subcell layer (see the third patterned line opening in Fig. 13 of DING attached below) (see the rejection of claim 26 and Fig. 9 of DING and Fig. 1 of SANEHIRA); and further comprising a non-electrically conductive filling the third patterning line opening (Fig. 13 of DING shows the encapsulation material fills the third patterned line opening, wherein the encapsulation material is necessarily non-electrically conductive in the cell).
	
    PNG
    media_image2.png
    339
    724
    media_image2.png
    Greyscale


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of SANEHIRA (Influence of Electrode Interfaces on the Stability of Perovskite Solar Cells: Reduced Degradation Using MoOx/Al for Hole Collection) as applied to claim 26 above, further in view of FIELDS (Printed interconnects for photovoltaic modules).
	Regarding claim 27, Applicant is directed above for a full discussion as applied to claim 26.
	Regarding the claimed “a non-metallic intermediate layer along a single sidewall of the second patterned line opening”, modified DING does not explicitly disclose the claimed feature.  However, FIELDS discloses printed interconnects for photovoltaic modules, wherein the dielectric material in Fig. 2 provides electrical isolation between cells, wherein of the various dielectric inks investigated in the present work, poly(methyl-methacrylate) (PMMA) produced the best results (see Fig. 1 and P537-539).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the dielectric material (PMMA) between the subcell layer and the top electrode layer along a single sidewall of the second patterned line opening in the device of modified DING as taught by FIELDS, because the dielectric material provides electrical isolation between cells.

	Regarding claim 28, Applicant is directed above for a full discussion as applied to claim 27.
	Modified DING teaches the second patterned line opening overlaps the first patterned line opening (see Figs. 2-10, 13).

	Regarding claim 29, Applicant is directed above for a full discussion as applied to claim 28.
	Modified DING teaches the non-metallic intermediate layer is within the first patterned line opening (see Figs. 2-10, 13).  

	Regarding claim 30, Applicant is directed above for a full discussion as applied to claim 28.
	Modified DING teaches the third pattered line opening overlaps the second patterned line opening (see Figs. 2-10, 13).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over DING (US 20190074461 A1) in view of SANEHIRA (Influence of Electrode Interfaces on the Stability of Perovskite Solar Cells: Reduced Degradation Using MoOx/Al for Hole Collection) as applied to claim 26 above, further in view of BURSCHKA (US 20160233439 A1).
	Regarding claim 33, Applicant is directed above for a full discussion as applied to claim 26.
	Regarding the claimed “wherein the conductive plug comprises particles dispersed in a matrix”, modified DING teaches the conductive plug (see the hole transporting layer (Spiro-OMeTAD), see the rejection of claim 26), but does not explicitly disclose the claimed “particles dispersed in a matrix”).  However, BURSCHKA discloses a perovskite solar cell having spiro-OMeTAD with 3% (Cu(II)(dmp)2(TFSI)2 complex as dopant, wherein the dopant of the present invention may be applied in doping the organic charge transporting material, in particular the hole transport materials (HTMs) to enhance their hole mobility, conductivity, as well as high thermal and electrochemical stability, resulting in enhancing the device performance and durability [0272].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ 3% (Cu(II)(dmp)2(TFSI)2 complex as dopant in the hole transporting layer (Spiro-OMeTAD) in the device of modified DING as taught by BURSCHKA, because the dopant in the hole transport materials (HTMs) enhances their hole mobility, conductivity, as well as high thermal and electrochemical stability, resulting in enhancing the device performance and durability.  Therefore, modified DING teaches the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726